Case 1:19-cv-04074-VEC Document 88-2 Filed 02/03/20 Page 1 of 3




                EXHIBIT 1
           Case 1:19-cv-04074-VEC Document 88-2 Filed 02/03/20 Page 2 of 3


From:             John A. Carriel
To:               press@onecoin.eu; office@onecoin.eu; press@onelife.eu; info@onelife.eu; office@oneworldfoundation.eu
Cc:               Donald J. Enright; Elizabeth K. Tripodi; Adam M. Apton; Zachary Ness; David Silver; Jason Miller
Subject:          SERVICE OF SUMMONS AND COMPLAINT (Onecoin LTD): Donald Berdeaux, et al, v. Onecoin LTD, et al, 19-cv-
                  04074-VEC (SDNY)
Date:             Monday, February 3, 2020 2:51:00 PM
Attachments:      Berdeaux v. OneCoin OneCoin Ltd Summons.pdf
                  Berdeaux v. OneCoin Amended Complaint.pdf
                  Berdeaux v. OneCoin Order Permitting Alternative Service.pdf



PLEASE TAKE NOTICE that Plaintiffs Donald Berdeaux and Christine
Grablis have filed the attached First Amended Complaint in the United
States District Court for the Southern District of New York and have
named OneCoin Ltd as a Defendant (the “Complaint”). The Court has
authorized electronic service of the attached Complaint and Summons.

Attached hereto are the following documents:

       Summons as to defendant OneCoin LTD;

       Complaint; and

       January 24, 2020 Order of the Court permitting alternative service.

Sincerely,

John A. Carriel, Esq.
Associate
LEVI&KORSINSKY LLP
1101 30th Street, NW
Suite 115
Washington, DC 20007
202.524.4290 (office)
202.774.5793 (office direct)
202.333.2121 (facsimile)
jcarriel@zlk.com | www.zlk.com

Admitted in DC. Not admitted in NY, CT or CA. CONFIDENTIALITY NOTICE: This
email message contains information belonging to the law firm of Levi & Korsinsky,
LLP, which may be privileged, confidential and/or protected from disclosure. The
information is intended only for the use of the individual or entity named above. If you
think you have received this message in error, please email the sender. If you are not
the intended recipient, any dissemination, distribution or copying is strictly prohibited.
This email is not intended to create an attorney-client relationship between you and
Levi & Korsinsky, LLP. If you communicate with us in connection with a matter for
      Case 1:19-cv-04074-VEC Document 88-2 Filed 02/03/20 Page 3 of 3


which we do not already represent you, your communication may not be treated as
privileged or confidential. In some jurisdictions this email may be considered
advertising. Prior results do not guarantee similar outcomes.
